     Case 3:20-cv-00839-DMS-JLB Document 24 Filed 12/16/20 PageID.205 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       ADAM M. PARRA, Trustee of           )   CASE NO. 3:20-cv-0839-DMS-JLB
11     the Laura E. Parra Revocable        )
12     Trust Dated September 9, 1994,      )
       as amended,                         )   ORDER GRANTING
13                                         )   DEFENDANTS LEAVE TO FILE
14                 Plaintiff,              )   THIRD-PARTY COMPLAINT
             v.                            )   AGAINST THIRD-PARTY
15                                         )   DEFENDANT
16     JUDITH ERIKA PARRA, an              )
       Individual, and ERIKA PARRA,        )
17     Trustee of the Judith Erika Parra   )
18     and Jose Miguel Parra Trust         )
       dated March 13, 2020, and           )
19     DOES 1-10, inclusive,               )
20                                         )
                    Defendants.            )
21                                         )
22
23
24
25
26
27
28                                             1
                                                                     Order Granting Leave
                                                            To File Third-Party Complaint
                                                         Case No. 3:20-cv-0839-DMS-JLB
     Case 3:20-cv-00839-DMS-JLB Document 24 Filed 12/16/20 PageID.206 Page 2 of 2




 1         Pursuant to the Joint Motion of Plaintiff Adam M. Parra, Trustee of the Laura
 2 E. Parra Revocable Trust Dated September 9, 1994, as amended (“Plaintiff”), and
 3 Defendants Judith Erika Parra, and Erika Parra as Trustee of the Judith Erika Parra
 4 and Jose Miguel Parra Trust dated March 13, 2020 (“Defendants”), and good cause
 5 having been shown,
 6         IT IS HEREBY ORDERED that:
 7         Defendants are granted leave to file their Third-Party Complaint against
 8 Teresa M. Gillis and the Law Office of Teresa M. Gillis within ten (10) days of this
 9 Order.
10         IT IS SO ORDERED.
11 Dated: December 15, 2020
12                                           ~°"j_k. ~-~
                                             Hon. Dana M. Sabraw
13                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
                                                                      Order Granting Leave
                                                             To File Third-Party Complaint
                                                          Case No. 3:20-cv-0839-DMS-JLB
